 1   Law Office of Steven L. Crawford
     Steven L. Crawford #166488
 2   192 North 11th Street
     Grover Beach, CA 93433
 3   Tel: (805)458-6312
     Fax: (805)489-2001
 4
     Attorney for Defendant
 5   URIEL ERNESTO SALAZAR-SARMIENTA
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11                                               )
     UNITED STATES OF AMERICA,                   )   Case No. 1:18-cr-00131-LJO-SKO
12                                               )
                       Plaintiff,                )
13                                               )   STIPULATION TO MODIFY CONDITIONS
     vs.                                         )   OF RELEASE; ORDER
14                                               )
     URIEL ERNESTO SALAZAR-                      )
15   SARMIENTA,                                  )   Judge: Hon. BARBARA A. MCAULIFFE
                                                 )
16                    Defendant.                 )
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Michael G. Tierney, counsel for plaintiff, and Steven
19   L. Crawford, appointed counsel for defendant Uriel Ernesto Salazar-Sarmienta, that Mr. Salazar-
20   Sarmienta’s conditions of release be temporarily modified to include the following for Mr.
21   Salazar-Sarmienta.
22       Mr. Salazar-Sarmienta shall be allowed to travel to the Los Angeles area with his wife and
      family for the Thanksgiving Holiday. Specifically, he will leave on November 22, 2018 at 7:00
23      a.m. and return on November 25, 2018 by 7:00 p.m. Mr. Salazar will spend the Holiday the
24      address provided to Pretrial Services and will be allowed to also visit his wife’s father while
             there. Both addresses have been given to Mr. Salazar-Sarmienta’s Pretrial Officer.
25
            Pursuant to the Order Setting Conditions of Release, Mr. Salazar-Sarmienta is currently
26
     subject to curfew, it is stipulated by and between the parties to temporarily change his pretrial
27
     release conditions as stated above. Following his return, all previous orders will remain in full
28
     force and effect. In addition, appointed counsel has communicated this request with pretrial
 1   services and they indicated that they would remain neutral as to the travel as their office does not
 2   allow them to give an opinion one way or another, however, counsel for defendant was told he
 3   could indicate to the court that the defendant was in compliance with his pretrial release.
 4          WHEREFORE, the parties respectfully request that the Court temporarily modify the
 5   conditions of release as set forth above.
 6
 7                                                 Respectfully submitted,
 8                                                 PHILLIP A. TALBERT
                                                   United States Attorney
 9
10   Date: September 18, 2018                      /s/ Michael Tierney
                                                   MICHAEL TIERNEY
11                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
12
13   Date: September 18, 2018                      /s/    Steven L. Crawford
                                                   Steven L. Crawford
14                                                 Attorney for Defendant
                                                   URIEL ERNESTO SALAZAR-SARMIENTA
15
16
                                                 ORDER
17
            Pursuant to the parties’ stipulation, the Court hereby temporarily modifies Mr. Salazar-
18
     Sarmienta’s pretrial release as requested above.
19
20   IT IS SO ORDERED.
21
        Dated:     October 26, 2018                             /s/ Barbara   A. McAuliffe           _
22                                                          UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28



                                                        2
